DETAILED ACTION
This office action is in response to the amendment filed May 10, 2022 in which claims 1-3, 5, 7, 8, 10, 11, 13, 14, 19, 21, and 22 are presented for examination, claims 4, 6, 12, 15-18, 20, 23, and 24 are withdrawn, and claim 9 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Claim 8 is drawn to elected Species A and should therefore not be withdrawn from consideration.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  Claim 8 is again fully examined herein.

Applicant’s Second Argument:  Rejection of claim 1 under 35 USC 102 over US Pub No. 2014/0157475 Smith et al. because Smith does not teach, suggest, or disclose an accessory cuff wherein the body comprises a proximal section including a first piece of material and including the proximal end, and a distal section including a second piece of material and including the distal end, and a seam at which the first piece of material and second piece of material are attached, as required by currently amended claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As discussed in the rejection under 35 USC 102 over Smith (see below), Smith discloses accessory cuff 2 with a proximal section having a proximal end and a distal section having a distal end.  Smith discloses that accessory cuff 2 is a cylindrical tube, and that the cylindrical tube can have one of three possible configurations:  a cylindrical tube comprising a single, unitary piece of material without side seams/seals, a cylindrical tube comprising single sheet of material with a single side seam/seal, or a cylindrical tube comprising two sheets of material joined together along two side seams/seals (para. 0031, lines 13-18).  Annotated Figures 1 and 2 (see below) depict a cylindrical tube of the third disclosed configuration, comprising two sheets of material joined together along two side seams/seals.  In such a configuration, one of these sheets can be considered a “first piece of material” and the other can be considered “a second piece of material.”  The proximal section includes portions of both the first and second pieces of material and the distal section also includes portions of both the first and second pieces of material.  Examiner further respectfully notes that claim 1 is a “comprising” claim and that claim 1 merely recites that the first and second pieces of material are attached at a “seam” rather than, for example, a stitched seam.  As such, Smith reads on currently amended claim 1.  Examiner further additionally respectfully notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04).  The rejection is maintained.

    PNG
    media_image1.png
    1010
    840
    media_image1.png
    Greyscale

Applicant’s Third Argument:  Rejection of claim 1 under 35 USC 102 over USPN 7,302,711 Tanenbaum should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection of claim 1 under 35 USC 102 over Tanenbaum is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 10, 14, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2014/0157475 Smith et al.
To claim 1, Smith discloses an accessory cuff (2) (see all Figures; paras. 0030-0036) for reinforcement of a gown-glove interface, the accessory cuff comprising:
a body extending from a proximal end to a distal end along a longitudinal axis (annotated Figures 1-2, see above), the body having a lumen extending therethrough from the proximal end to the distal end, and a wall defining the lumen (annotated Figures 1-2);
wherein the body comprises a proximal section including a first piece of material and including the proximal end, and a distal section including a second piece of material and including the distal end (Smith discloses that accessory cuff 2 is a cylindrical tube, and that the cylindrical tube can have one of three possible configurations:  a cylindrical tube comprising a single, unitary piece of material without side seams/seals, a cylindrical tube comprising single sheet of material with a single side seam/seal, or a cylindrical tube comprising two sheets of material joined together along two side seams/seals; para. 0031, lines 13-18; annotated Figures 1-2 depict a cylindrical tube of the third disclosed configuration, comprising two sheets of material joined together along two side seams/seals; in such a configuration, one of these sheets can be considered a “first piece of material” and the other can be considered “a second piece of material;” the proximal section includes portions of both the first and second pieces of material and the distal section also includes portions of both the first and second pieces of material; Examiner additionally respectfully notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art; see MPEP 2144.04), and a seam at which the first piece of material and second piece of material are attached (annotated Figures 1-2; Examiner respectfully notes that claim 1 is a “comprising” claim and that claim 1 merely recites that the first and second pieces of material are attached at a “seam” rather than, for example, a stitched seam);
wherein the accessory cuff is configured to create a fluid impervious barrier to prevent fluid from entering the lumen when the accessory cuff is sealed at the proximal end and the distal end (see all Figures; paras. 0030-0031).
To the limitation “for reinforcement of a gown-glove interface,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, then it meets the claim.  In the instant case, although accessory cuff 2 of Smith is not explicitly disclosed as being intended for use with a gown-glove interface (Smith appears to only mention a glove and the bare arm of a user, rather than a glove and gown), it nevertheless meets all the structural limitations as recited in claim 1.  As such, since accessory cuff 2 of Smith meets all the structural limitations of claim 1, it would be capable of performing the claimed function of reinforcing a glove-gown interface.

To claim 2, Smith further discloses an accessory cuff wherein at least one of the proximal end and the distal end comprises a seal (annotated Figures 1-2; para. 0031; the proximal end comprises adhesive seal 3 and the distal end comprises elastic band seal 4).

To claim 5, Smith further discloses an accessory cuff wherein the seal is formed by an elastomeric material (para. 0031; elastic band 4).

To claim 8, Smith further discloses an accessory cuff wherein the body further comprises at least one elastomeric ring surrounding the lumen (para. 0031; elastic band 4).

To claim 10, Smith further discloses an accessory cuff wherein the proximal section comprises a first material and the distal section comprises a second material (para. 0031; Examiner respectfully notes that claim 10 does not recite, for example, that the first material and the second material are different materials).

To claim 14, Smith further discloses an accessory cuff wherein the body further comprises an outer wall having a lip (7) disposed between the proximal end and the distal end (see Figure 5; para. 0034).

To claim 19, Smith further discloses an accessory cuff wherein the body comprises a nonwoven barrier sheet material (para. 0031).

To claim 21, Smith further discloses an accessory cuff wherein the lumen has a first diameter at the proximal end and a second diameter at the distal end (para. 0031; accessory cuff 2 “can be tapered”).

To claim 22, Smith further discloses an accessory cuff wherein the first diameter and the second diameter are not equal (para. 0031; accessory cuff 2 “can be tapered”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1, above) in view of USPN 8,220,675 Rohard.
To claim 3, Smith discloses an accessory cuff as recited in claim 1, above.
Smith does Smith does not expressly disclose an accessory cuff wherein the seal is formed by a friction fit.
However, Rohard teaches an accessory cuff (44) comprising a seal that is formed by a friction fit (col. 7, lines 22-30).
Smith and Rohad teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory cuff of Smith to include a seal that is formed by a friction fit as taught by Rohard because Rohard teaches that this configuration is known in the art and creates a seal that is sufficiently strong to hold a glove together with the cuff during normal use while insufficient strong to prevent the cuff from separating from a glove during application of a given force (col. 7, lines 22-30).  It would further have been obvious to one of ordinary skill as a simple substitution of one well-known manner of forming a seal with another to yield the predictable result of forming a seal between the accessory cuff and a glove.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1, above) in view of USPN 7,302,711 Tanenbaum.
To claim 7, Smith discloses an accessory cuff as recited in claim 1, above.
Smith does not expressly disclose an accessory cuff wherein an inner surface of the wall comprises a textured portion.
However, Tanenbaum teaches an accessory cuff (2) similar comprising an inner surface of a wall comprising a textured portion (1) (see Figures 1-6; col. 4, lines 10-44).
Smith and Tanenbaum teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory cuff of Smith to include a textured portion as taught by Tanenbaum because Tanenbaum teaches that this configuration is known in the art and beneficial for increasing the impervious qualities of the seal (col. 4, lines 10-44).  It would additionally have been obvious to one of ordinary skill in the art that a seal with increased imperviousness qualities would help prevent the incursion of fluids into the cuff.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1 and 10, above) in view of US Pub No. 2008/0256677 Loos.
To claim 11, Smith discloses an accessory cuff as recited in claims 1 and 10, above.
Smith does not expressly disclose an accessory cuff wherein the first material is elastomeric.
However, Loos teaches an accessory cuff comprising a material that is an elastomeric material (para. 0065).
Smith and Loos teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first material of Smith to be an elastomeric material as taught by Loos because Loos teaches that this configuration is known in the art and beneficial for forming a reliable seal (para. 0012).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1, above) in view of USPN 8,726,417 McLachlan.
To claim 13, Smith discloses an accessory cuff as recited in claim 1, above.
Smith does not expressly disclose an accessory cuff wherein the body further comprises an inverse cuff, wherein the inverse cuff is configured to be disposed within the lumen.
However, McLachlan teaches an accessory cuff wherein the body further comprises an inverse cuff (21), wherein the inverse cuff is configured to be disposed within the lumen (see Figures 2-3; col. 2, line 52 – col. 4, line 3).
Smith and McLachlan teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory cuff of Smith to include an inverse cuff as taught by McLachlan because McLachlan teaches that this configuration is known in the art and beneficial for having a shelf life at least as long as the garment to be sealed (col. 3, line 67 – col. 4, line 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732